Case 20-01089-RAM Doci13 Filed 05/11/20 Page 1 of 10

UNITED STATES BANKRUPTCY
COURT SOUTHERN DISTRICT OF

 

 

FLORIDA
MIAMI DIVISION

In re:
RUBEN TORRES, Case No. 19-16899-RAM

Debtor.

/ Chapter 7

SBC-Ops, LLC, Chapter 7 Creditor,

Plaintiff,
Vv. Adv. Pro. No. 20-01089-RAM
RUBEN TORRES,

Defendant.

/
NOTICE OF FILING

COMES NOW, PLAINTIFF, SBC-Ops, LLC, and files the parties’ Settlement and

Release Agreement dated May 11, 2020, attached hereto as Exhibit “A.”

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was served on the

Defendant, Ruben R. Torres, debtor, via USPS Mail at 12040 SW 51 St
Miami, FL 33175 on this 11" day of May 2020.

/s/ Jennifer C. Pratt, Esq.
JENNIFER C. PRATT, Esq.
Attorney for Plaintiff

Florida Bar No.: 84578

1450 NW 87th Ave., Suite 210
Doral, FL 33172

Tel: (305) 203-1059

Email: jcprattlaw@gmail com
Case 20-01089-RAM Doc13 Filed 05/11/20 Page 2 of 10

EXHIBIT “A”

 
3?

ai

Case 20-01089-RAM Doci13 Filed 05/11/20 Page 3 of 10

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (the "Settlement Agreement") is entered into
between SBC-OPS, LLC, hereinafter “Plaintiff? or “SBC”, and RUBEN TORRES, hereinafter
“TORRES” or “Defendant”, collectively, the "Parties."

WHEREAS, on or about May 24, 2019 TORRES filed a Chapter 7 bankruptcy case (#19-16899-RAM) in
the Southern District of Florida (Miami Division).

WHEREAS, on or about February 27, 2020, Plaintiff filed an adversary action (#20-01089-RAM) against
the Defendant.

WHEREAS, the Parties have, between themselves, negotiated a complete resolution of any and all
disputes, claims or potential claims arising between them and intend, by the terms of this Settlement
Agreement, to memorialize the resolution of all disputes, claims or potential claims between the Parties
arising during their relationship. Each Party denies any liability of any kind to any other party for any
purpose, and denies that any defense raised by any adverse party has merit, and this Settlement Agreement
is made solely and entirely as a compromise and for the purpose of fully and finally resolving the disputed
matters referred to herein.

NOW, THEREFORE, in consideration of the recitals stated above, which all Parties agree are accurate
and complete, the agreements, promises and warranties set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Parties agree as follows:

1. The above recitals are hereby made a part of this Settlement Agreement.

2. Creditor, SBC-OPS, LLC, and its respective debt shall be excluded from discharge in Debtor’s
bankruptcy petition and case filed on May 24, 2019 in Miami-Dade County, Florida in the Southern
District of Florida (Miami Division), case number 19-16899-RAM, Jn re: RUBEN TORRES.

2.1 In settlement of the adversary case (#20-01089-RAM), TORRES agrees to pay Plaintiff the total
amount of thirty thousand dollars ($30,000.00) (“settled amount”) as full and complete settlement of the
claims raised by Plaintiff against the Defendant. Payment of the $30,000.00 shall be made as follow.
Beginning December 1, 2020, a monthly payment of one thousand hundred dollars ($1,000.00) shall be
made consecutively for thirty (30) months. Payment shall be received no later than the 5" of each month.

2.2 The payments shall be made payable to “PraDa Law IOTA Trust Account” in U.S. Certified Funds or
cashier’s check only and delivered to Plaintiff's counsel Jennifer C. Pratt, Esq., PraDa Law, 1450 NW
87" Ave., Suite 210, Doral, FL 33172. There is no penalty for paying the settled amount in full prior to
the 30" month.

2.3 Simultaneously, with the execution of this Settlement Agreement, Defendant shall execute the Agreed
Final Judgment of Non-Dischargeability hereto attached as Exhibit “A” allowing the entry of final
judgment by the Court in the event of a default by the Defendant. While the Agreed Judgment of Non-
Dischargeability filed with the Court is for one hundred twelve thousand seven hundred seventy-three
dollars and one ten cents ($112,773.10), the Parties agree that a Satisfaction of Judgment in TORRES’
Case 20-01089-RAM Doc13 Filed 05/11/20 Page 4 of 10

favor will be issued and filed with the court no later than thirty (30) days following the final payment of
the settled amount of $30,000.00.

2.4 Event of Default. In the event of a default (no payment received by the 5" of the month) under this
Settlement Agreement, counsel for SBC shall provide written notice of the default via email to the
Debtor and his attorney at RTorres@fourtowers.net and mbrooks@bkclawmiami.com, respectively.
The Debtor shall have seven (7) days to cure the default from the date of the notice of default, or until
the 12" of the month, whichever is first. Debtor’s failure to cure by or on the 12" day of the month shall
result in a material breach of this Settlement Agreement. In the event the default is not cured, SBC shall
be entitled to pursue all amounts owed pursuant to state law outside of the Bankruptcy Court, including
the filing of any legal actions necessary for same, without any objection from the Debtor.

2.5 TORRES shall bear his attorney’s fees and costs incurred in this litigation.

3. No provision(s) of this Settlement Agreement shall be construed or deemed to be evidence of an
admission by any party of any fact, matter, thing or liability of any kind. Each and every party denies any
liability of any kind to any other party for any purpose, and denies that any defense raised by any adverse
party has merit, and this Settlement Agreement is made solely and entirely as a compromise and for the
purpose of fully and finally resolving the disputed matters between the Parties referred to herein. Neither
the Settlement Agreement nor any term(s) thereof shall be offered or received as evidence in any
proceeding in any forum as an admission of any liability or wrongdoing on the part of any party hereto.

4, The Parties agree to keep confidential and not disclose the terms of this Settlement Agreement to any
third parties with the exception of their attorneys, accountants, spouses, and any federal or state taxing
authority or agency or as otherwise required by law.

5. TORRES hereby represents and warrants to SBC that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person or entity any claims, debts, liabilities, demands, obligations,
damages, losses, costs, expenses, attorneys’ fees, actions or causes of action released herein. TORRES
agrees to indemnify, hold harmless and defend (including the payment of actual attorneys’ fees, costs and
expenses) the other of and from any claims, debts, liabilities, demands, obligations, damages, losses, costs,
expenses, attorneys’ fees, actions or causes of action that are in any way based on or arise out of any such
assignment or transfer.

6. If applicable, the Parties acknowledge that the Court shall retain jurisdiction for enforcement of this
Settlement Agreement.

7. Each of the Parties represents and warrants that it has been represented by separate legal counsel of its
own choice throughout all of the negotiations that preceded the execution of this Settlement Agreement
and in connection with the preparation and execution of this Settlement Agreement; that it has carefully
and thoroughly reviewed this Settlement Agreement in its entirety with that counsel; that its counsel has
approved it as to form; and that it understands the terms used herein. Moreover, TORRES agrees that she
is entering into this Settlement Agreement voluntarily, without any duress or coercion.

8. Each party has had the opportunity to investigate this matter, determine the advisability of entering into
this Settlement Agreement and has entered into this Settlement Agreement freely and voluntarily. Each of
“a')

Case 20-01089-RAM Doci13 Filed 05/11/20 Page 5 of 10

the Parties acknowledges that in executing this Settlement Agreement they rely solely on their own
judgment, belief and knowledge and on such advice as they may have received from their own counsel
and that they have not been influenced by any representation or statements made by the other party or its
counsel. No provision in this Settlement Agreement is to be interpreted for or against any of the Parties
because that Party or its counsel drafted such provision.

9, This Settlement Agreement embodies the entire understanding and agreement of the Parties concerning
the resolution of all disputes, claims or potential claims between them that arose during their working
relationship and as such, it fully supersedes any other oral or written understandings, agreements,
representations and warranties between them relating thereto.

10. The terms and conditions contained in this Settlement Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, survivors and personal representatives of each of the Parties.

11. The Parties, and each of them, agree to, upon reasonable notice, execute such other documents and
take such other immediate action as may reasonably be necessary to accomplish the purpose of this
Settlement Agreement.

12. In the event that any condition, covenant or other provision of this Settlement Agreement is held to be
invalid or void by any court of competent jurisdiction, it shall be deemed severable from the remainder of
this Settlement Agreement and shall in no way affect any other condition, covenant or other provision of
this Settlement Agreement. If such condition, covenant or other provision is held to be invalid due to its
scope or breadth, it is agreed that it shall be deemed to remain valid to the extent permitted by law.

13. No breach of any provision of this Settlement Agreement shall be deemed waived unless it is waived
in writing. Waiver of any one breach shall not be deemed a waiver of any other breach of the same or any
other provision of this Settlement Agreement.

14. This Settlement Agreement can only be amended or modified by a written agreement duly executed
by all of the Parties.

15, Each individual signing this document represents and warrants to each Party hereto that he is duly
authorized to execute this Settlement Agreement.

16. This Settlement Agreement shall be governed by and construed and enforced under the laws of the
State of Florida.

17. In the event either party commences any action in a court of law to enforce this Settlement Agreement
or obtain damages for the breach of this Settlement Agreement, the prevailing Party shall be entitled to an
award of its reasonable attorneys' fees and costs incurred in such action.

18. This Settlement Agreement may be executed in counterparts, and each counterpart shall be considered
an original.
ma)

AY

Case 20-01089-RAM Doci13 Filed 05/11/20 Page 6 of 10

19, This Settlement Agreement may be pled as a full and complete defense to any subsequent action or
other proceeding invelving any person or party which arises out of, relates to, or has anything to do with
the rights and claims waived, released and discharged by this Scitlement Agreement,

20. TORRES hereby exectites a general release, Therefore, in consideration af the covenants contained
herein, the receipt and sufficiency of such consideration is acknowledged by TORRES (“the releasing
Party”) rentises, releases, acquits, satisfies, and forever discharges SBC (“the released Party”) and its heirs,
personal representitives, successors, assigns, employees, agents, parents, subsidiaries, affiliates and
attomeys of and from. all actions, suits, debts, dues, sums of thoney, aocounts, reckonings, Bonds, bills,
specialties, covenatits, attorneys’ fees, expenses, contracts, controversies, agreements, promises,
variances, damages, judgments, executions, claims and demands, in law ot in equity, anywhere is the
world, which the releasing Party ever had, now has, or may have, whether asserted or not, and whether
known of unknown, suspected or unsuspected, or anticipated or unanticipated, or which any personal
tepresentative, successor, assign, heir, parent, subsidiary, or affiliate of the releasing Party, subsequently
can, shall or may have against the released Party or its heits, personal representatives, successors, assigns,
employees, agents, parents, subsidiaries, affiliates or atiomeys, tor, on ot by reasdn of any matter, cause
or thing, from the beginning of te world 40 the date of this welense.

21. The parties stipulate thei a fiesinile and/or electronic version of this agreement shall have the full
force and effeet as an original.

22, The parties agree thai time is of the essence with the obligations contained in this Settlement
Agreement,

23. TORRES agrees to sign any other document(s) necessary or requested by the Court is conection
with this Setdement Agreement and the Agreed Final Judgment of Noa-Discharpeability,

IN WITNESS WHEREOP, the undersigned have themselves or by their duly authorized officers
or agent set their hands on stated below?

Plaintiff:

By:
ON Ss / Date: G- (| ~ 20 10

Jennifer C. Pratt, Esq. ag attorney-in-luct of SBC-OPS, LLC

 

Defendant:
By: / we ,
fpf Date; S7 f} ~ £0
Ruben Torres
ray

Case 20-01089-RAM Doc13 Filed 05/11/20 Page 7 of 10

EXHIBIT “A”
Case 20-01089-RAM Doc13 Filed 05/11/20 Page 8 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

In re:
RUBEN TORRES, Case No. 19-16899-RAM

Debtor.

/ Chapter 7

SBC-Ops, LLC, Chapter 7 Creditor,

Plaintiff,
Vv. Adv. Pro. No. 20-01089-RAM
RUBEN TORRES,

Defendant.

/
AGREED FINAL JUDGMENT OF NON-DISCHARGEABILITY
This AGREED FINAL JUDGMENT OF NON-DISCHARGEABILITY (the
Judgment”) is based upon agreements of the parties, effective as of entry hereof, by and between Debtor,
Ruben Torres (“TORRES” or “Debtor”) and SBC-Ops (the “Creditor” or “SBC”, and collectively with
the Debtor, the “Parties”’).
On May 24, 2019, the DEBTOR filed a Chapter 7 bankruptcy case (19-16899-RAM) in the

Southern District of Florida (Miami Division).
>

Case 20-01089-RAM Doc13 Filed 05/11/20 Page 9 of 10

WHEREAS, on or about February 27, 2020, Creditor filed an adversary proceeding (20-01089-
RAM) against the DEBTOR.

Rather than proceed with litigation concerning the Adversary Proceeding, the Parties engaged in
good faith, arms” length negotiations to resolve the foregoing in its entirety.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, ORDERED AND
ADJUDGED THAT JUDGMENT be entered as follows:

1. TORRES consents to the jurisdiction of this Court to enter a final judgment of non-
dischargeability against him in this proceeding with respect to the Complaint (“Complaint”) filed in the
Adversary case number 20-01089-RAM and the Claims in the Complaint, to the extent that same seeks
the non-dischargeability of the Claims.

2. An Agreed Final Judgment of Non-Dischargeability is hereby entered in favor of SBC,
1450 NW 87" AVE., Suite 210, Doral, FL 33172, in the amount of one hundred twelve thousand seven
hundred seventy-three dollars and ten cents ($112, 773.10) (the “Judgment Debt”) which shall bear
interest from the date of the judgment at the statutory rate per annum, for which sum let execution issue
forthwith.

3. The Judgment Debt is hereby adjudicated to be non-dischargeable pursuant to Bankruptcy
Code, 11 U.S.C. §523(a)(2)(B), (a)(4), and (a)(6), and based upon the facts alleged in the Complaint.

4. The Bankruptcy Court shall have exclusive jurisdiction over any action to enforce this
Judgment, or any provision thereof.

5. The undersigned represent that the respective parties have obtained the advice of counsel
and are consenting and agreeing to all of the terms of this Judgment freely and voluntarily.

6. The Clerk of Court shall enter this Judgment promptly on the docket of the Court.
Case 20-01089-RAM Doc 13

AGREED AND CONSENTED TO:

/s/Ruben Torres
Ruben Torres, Defendant Debtor

AGREED AND CONSENTED TO FORM
AND SUBSTANCE:

/s/ Michael J. Brooks
MICHAEL J. BROOKS, ESQ.
10 NW Lejeune Rd # 620
Miami, FL 33126
mbrooks@bkclawmiami.com

Filed 05/11/20 Page 10 of 10

/s/ Jennifer C. Pratt
JENNIFER C. PRATT, ESQ.

1450 NW 87" Ave., Suite 210
Doral, FL 33172

jepratt(@prada law
